United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         January 5, 2007
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 06-60518
                          Summary Calendar



CHARLES L. STRINGER,

                           Plaintiff - Appellant,

v.

KATHLEEN MAY; SAFEWAY INSURANCE COMPANY,

                           Defendants - Appellees.




                         --------------------
             Appeal from the United States District Court
         for the Northern District of Texas, Dallas Division
                         USDC No. 3:05-CV-552
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Appellant Charles Stringer (“Stringer”) filed suit against

his automobile insurer, Safeway Insurance Company, and one of its

adjusters, Kathleen May (“the Defendants”).     The district court

granted the Defendants’ Motion for Summary Judgment and dismissed

Stringer’s suit.    Stringer appeals to this Court.

     We review a district court’s grant of summary judgment de

novo.    Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(5th Cir. 2003).   Furthermore, because Stringer is proceeding in

this matter pro se, his pleadings must be liberally construed.

Pena v. United States, 122 F.3d 3, 4 (5th Cir. 1997).   We have

carefully examined the briefs, the record excerpts, and relevant

portions of the record itself.   We believe the district court

fully considered and properly rejected all of Stringer’s

arguments.   For the reasons stated in the district court’s

Opinion and Order granting the Defendants’ Motion for Summary

Judgment, and the district court’s Opinion and Order denying

Stringer’s Motion to Alter or Amend Judgment, we affirm the

decision to enter final judgment against Stringer.

     AFFIRMED.